87 N.W.2d 894 (1958)
166 Neb. 94
The STATE of Nebraska ex rel. Clarence S. BECK, Attorney General, Plaintiff,
v.
William NIKLAUS, Defendant.
No. 34367.
Supreme Court of Nebraska.
February 14, 1958.
C. S. Beck, Atty. Gen., Gerald S. Vitamvas, Asst. Atty. Gen., for plaintiff.
John McArthur, Lincoln, for defendant.
Heard before SIMMONS, C. J., and CARTER, MESSMORE, CHAPPELL, WENKE and BOSLAUGH, JJ.
CARTER, Justice.
This is a contempt proceeding commenced by the State of Nebraska on the relation of the Attorney General against the defendant, William Niklaus. The information and citation for contempt alleges that defendant willfully, contumaciously, knowingly, and unlawfully engaged in the practice of law at numerous times and places therein set forth. The defendant filed an answer. The Attorney General thereafter filed a motion for judgment on the pleadings. The defendant conceded that the motion should be sustained and submitted the case on the pleadings.
The pleadings show that the defendant was admitted to the practice of law in this state on July 1, 1914. On June 29, 1948, his license to practice law in the State of Nebraska was revoked and he was disbarred from the practice of law. State ex rel. Nebraska State Bar Ass'n v. Niklaus, 149 Neb. 859, 33 N.W.2d 145. The order of disbarment is still in full force and effect.
The pleadings also show that defendant did willfully and knowingly represent various persons and parties in various legal matters in the courts of this state in contempt of the power, dignity, and authority of the Supreme Court to disbar attorneys from the practice of law. In view of the state of the record, we do not deem it necessary to set forth the numerous instances in which the defendant purported to act as an attorney at law in violation of the order of the Supreme Court. It is sufficient to say that each of the five counts adequately charge a contempt of this court. The effect of defendant's action in joining in the motion for a judgment on the pleadings, made in open court, is to admit the allegations of specific violations set forth in the information filed by the Attorney General. For the purposes of this proceeding the defendant admits the truth of the charges made against him.
The Supreme Court possesses the inherent power to punish for contempt any person assuming to practice law within the state in violation of a valid order of disbarment.
*895 For the reasons given, and after consideration of all the facts contained in the pleadings, the defendant, William Niklaus, is adjudged guilty of contempt on each of counts 1, 2, 3, 4, and 5, and it is ordered that he pay into the office of the Clerk of the Supreme Court a fine of $100 on each of said counts, and that he pay the costs of the action. It is further ordered that upon failure to pay said fine and costs within 30 days from the entry of judgment, the defendant be confined in the county jail of Lancaster County, Nebraska, until such fine and costs are satisfied in the manner provided by law.
Judgment for plaintiff.